MANDATE

               The Fourteenth Court of Appeals
                           NO. 14-14-00812-CV

In the Interest of T.L.R and T.J.R., Appealed from the 314th District Court
Children                             of Harris County. (Tr. Ct. No. 2013-
                                     05098J). Opinion delivered by Justice
                                     Brown. (Justices Jamison and Busby
                                     also participating)
TO THE 314TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
     Before our Court of Appeals on April 2, 2015, the cause upon
appeal to revise or reverse your judgment was determined. Our Court of
Appeals made its order in these words:
      This cause, an appeal from a judgment terminating parental rights
signed September 29, 2014, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.
     We further order this decision certified below for observance.
     We further order the mandate be issued immediately.
     WHEREFORE, WE COMMAND YOU to observe the order of
our said Court in this behalf and in all things have it duly recognized,
obeyed, and executed.
     WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our
Fourteenth Court of Appeals, with the Seal thereof affixed, at the City of
Houston, April 3, 2015.